Leonard, J.
The defense is purely technical. The publication is not, by the statute, a portion of the proceedings for the formation of a corporation. The publication must be made before the corporation commences business. It may be a corporation for all the purposes of bringing an action without publication. If the publication be omitted, the cor-, poration might be restrained or wound up; but it would not enable a debtor to escape payment.
General reputation is sufficient evidence of user, prima facie. General reputation that the plaintiffs were conducting business as a corporation, coupled with the fact that the note mentioned in the complaint is payable to the plaintiffs, was sufficient evidence of the existence of the corporation to prevent a dismissal of the complaint.
I think also it was competent for the legislature of Connecticut to declare what should be sufficient prima, facie evidence of the formation of a corporation. (2 Bosw. 166.)
The judgment should be reversed, and a new trial ordered; costs to abide the event.
Clerk®, J. concurred.